Citation Nr: 1612765	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent for pleural plaques, claimed as asbestosis. 

2.  Entitlement to a total disability rating based on unemployability due to 
service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran asserted during a June 2011 VA respiratory examination that he was unable to continue working as a millwright due to his breathing problems associated with dust exposure.  According to the Veteran, he most recently worked five to ten years prior to the June 2011 VA examination when he left due to his breathing difficulties.  

The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In light of the Veteran's assertions that he had to leave his employment due to the symptoms of his pleural plaque condition, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Veteran should be provided with a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and
information necessary to substantiate a claim for TDIU and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond.

2. After obtaining the appropriate consent from the
Veteran, obtain and associate with the claims file any outstanding VA treatment records from the Chico Community Based Outpatient Clinic or any other VA medical center.  The Veteran should also be invited to submit any other treatment records regarding the pleural plaque condition.  All attempts to secure this evidence must be documented in the claims file.

3. After completion of the foregoing, afford the Veteran
an appropriate VA examination for the purpose of determining the current level of impairment from the service-connected pleural plaque condition.  The examiner should discuss the functional impact of the service-connected pleural plaque condition on the Veteran's ability to secure and maintain "substantially gainful" employment.  The examiner should also detail the symptoms, and severity thereof, of the service-connected pleural plaque condition.  In providing the above evaluation and opinion, the examiner should distinguish (to the extent possible) the symptoms that are attributable to the Veteran's pleural plaque condition from those symptoms that are attributable to any other nonservice-connected conditions, to include the Veteran's sleep apnea and/or chronic obstructive pulmonary disease (COPD).  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The examiner should interview the Veteran as to his employment and education history.  

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A complete rationale for all opinions must be provided. 

4. After completion of the foregoing, adjudicate all
pending claims.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




